               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ULTIMATE HOME PROTECTOR             )
PANS, INC., d/b/a DRIPTITE,         )
                                    )
                Plaintiff,          )
                                    )
     v.                             )
                                    )             1:19CV280
CAMCO MANUFACTURING, INC.,          )
HAIER US APPLIANCE OPERATION,       )
LLC, and HAIER US APPLIANCE         )
SOLUTIONS, INC.,                    )
                                    )
                Defendants.         )
                                    )
                                    )
                                    )
ULTIMATE HOME PROTECTOR             )
PANS, INC., d/b/a DRIPTITE,         )
                                    )
                Plaintiff,          )
                                    )
     v.                             )
                                    )             1:19CV675
HAIER US APPLIANCE OPERATION,       )
LLC, and HAIER US APPLIANCE         )
SOLUTIONS, INC.,                    )
                                    )
                Defendants.         )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendants Haier US

Appliance Operation, LLC, and Haier US Appliance Solutions, Inc.

(together, “GE Appliances”) and Camco Manufacturing, Inc.’s

(“Camco”) (together, “Defendants”) motion to dismiss and for




    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 1 of 19
default judgment under Federal Rules of Civil Procedure 41(b)

and 55(b). (Doc. 35.) This case concerns washing machine drain

pans. Defendants all sell washing machine drain pans, as does

Plaintiff. (Doc. 23 at 1.)

I.   PROCEDURAL HISTORY

     Plaintiff filed complaints against Defendants for patent

infringement, seeking damages and declaratory relief that

Defendants had infringed its patent, U.S. Patent No. 8,393,351

(the “‘351 Patent”). 1 (1:19CV280 (Doc. 1); 1:19CV675 (Doc. 1).)

Defendants filed counterclaims against Plaintiff, (Camco’s

Answer (Doc. 22); GE Appliances’ Answer (Doc. 23)), and when

Plaintiff failed to respond to those counterclaims, Defendants

moved for an entry of default against Plaintiff for failing to

respond to their counterclaims, (Doc. 31). The clerk of court

filed an entry of default against Plaintiff. (Doc. 33.)

     Now Defendants ask the court to dismiss Plaintiff’s claims

with prejudice and for a declaratory judgment that the ‘351

Patent is invalid and unenforceable and that Defendants’ accused

devices do not infringe the ‘351 Patent, as requested in their


     1 On August 12, 2019, the cases (1:19CV280 and 1:19CV675)
were consolidated and 1:19CV280 was designated as the lead case.
(See Order 1:19CV280 (Doc. 18); Order 1:19CV675 (Doc. 25).)
Plaintiff’s case against GE Appliances’, the transferred case,
docket number in this court was 1:19CV675. Citations to the
record refer to the 1:19CV280 docket, unless otherwise noted.

                                  – 2 –



     Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 2 of 19
counterclaims. (Doc. 35 at 4; see also Camco’s Answer (Doc. 22)

at 26–27; GE Appliances’ Answer (Doc. 23) at 23–27.)

II.   ANALYSIS

      A.    Declaratory Judgment Legal Background

           Under the Declaratory Judgment Act, a district
      court, in “a case of actual controversy within its
      jurisdiction . . . may declare the rights and other
      legal relations of any interested party seeking such
      declaration.” 28 U.S.C. § 2201(a) (emphasis added).
      This Act gives federal courts discretion to decide
      whether to declare the rights of litigants. Rather
      than grant litigants a right to judgment in their
      case, it merely permits the courts to hear those
      cases.

Trustgard Ins. Co. v. Collins, 942 F.3d 195, 201 (4th Cir. 2019)

(citing Wilton v. Seven Falls Co., 515 U.S. 277, 286-87 (1995)).

      B.    Default Judgment Background

      Generally, if a defendant fails to plead or otherwise

defend an action, this court has the discretion to enter default

judgment as to that defendant. Fed. R. Civ. P. 55; see Music

City Music v. Alfa Foods, Ltd., 616 F. Supp. 1001, 1002 (E.D.

Va. 1985). “Upon the entry of default, the defaulted party is

deemed to have admitted all well-pleaded allegations of fact

contained in the complaint.” J & J Sports Prods., Inc. v.

Romenski, 845 F. Supp. 2d 703, 705 (W.D.N.C. 2012). “However,

the defendant is not deemed to have admitted conclusions of law

. . . .” Id. The party moving for default judgment must still

show that the defaulted party was properly served, Md. State

                                   – 3 –



      Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 3 of 19
Firemen's Ass'n v. Chaves, 166 F.R.D. 353, 354 (D. Md. 1996),

and that the “unchallenged factual allegations constitute a

legitimate cause of action,” Agora Fin., LLC v. Samler, 725 F.

Supp. 2d 491, 494 (D. Md. 2010); see Romenski, 845 F. Supp. 2d

at 705 (default judgment is proper when “the well-pleaded

allegations in the complaint support the relief sought”).

Defendants do not seek damages. (See Camco’s Answer (Doc. 22) at

26–27; GE Appliances’ Answer (Doc. 23) at 27–28.)

     The court finds that the requirements for entering a

default judgment have been met and default judgment is

appropriate.

     First, the court finds Plaintiff has been properly served.

Federal Rule of Civil Procedure 4(h)(1)(A) allows service on a

corporation consistent with Rule 4(e)(1), which permits service

that “follow[s] state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the

district court is located or where service is made.” The

relevant North Carolina statute allows service on a corporation

by, among other ways, “mailing a copy of the summons and of the

complaint, registered or certified mail, return receipt

requested, addressed to the officer, director or agent to be

served.” N.C. Gen. Stat. § 1A-1, Rule 4(j)(6)(c).




                                 – 4 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 4 of 19
     Defendants properly served Plaintiff with their

counterclaims. (See Camco’s Answer (Doc. 22); GE Appliances’

Answer (Doc. 23).) Further, Plaintiff’s counsel at the time

acknowledged by email that Plaintiff had received the

counterclaims. (Doc. 32-2 at 2.) The court is therefore

satisfied that Plaintiff has been properly served.

     Second, the court finds that the “unchallenged factual

allegations constitute a legitimate cause of action.” Defendants

brought substantively identical counterclaims, seeking

declaratory relief for noninfringement with regard to their

accused devices and invalidity and enforceability regarding the

‘351 Patent. (Camco’s Answer (Doc. 22) at 22–26; GE Appliances’

Answer (Doc. 23) at 23–27.) Because the court finds that

Defendants’ accused devices do not infringe the ‘351 Patent, and

the court declines to exercise jurisdiction under the

Declaratory Judgment Act, the court will dismiss Defendants’

remaining counterclaims without prejudice.

     C.   Counterclaim for Noninfringement

     Defendants’ second counterclaims are for a declaration of

noninfringement as to the ‘351 Patent. (Camco’s Answer (Doc. 22)

at 24–25; GE Appliances’ Answer (Doc. 23) at 24–25.) Defendants

argue their accused devices do not infringe the ‘351 Patent




                                 – 5 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 5 of 19
either literally or under the doctrine of equivalents. (Doc. 36

at 15.)

     Claim 1, the first of three the independent claims of the

‘351 Patent, states:

          A system for collecting leakages from at least
     one washing machine and at least one dryer the system
     comprising:
        a plurality of opposing side walls engaging with a
           front wall, a rear wall and a substantially flat
           bottom panel to define a basin structure having
           a void interior, said basin structure being
           sized to contain at least one washing machine
           and at least one dryer and being capable of
           containing liquid;
        and at least one detachable slide wedge which
           engages with the front wall to provide strength
           to the at least one front wall;
        whereby the at least one detachable slide wedge is
           adapted to enhance the transition, location and
           installation of the at least one dryer and at
           least one washing machine.

(Complaint, Ex. A (Doc. 1-1) ‘351 Patent col. 8 lines 1-16.)

Claim 6 reiterates the majority of Claim 1 but substitutes the

following language in place of the clause concerning a

“detachable slide wedge”:

     and at least one safety edge and/or safety corner
        adapted to engage with one or more top edges of the
        plurality of opposing side walls, the front wall and
        the rear wall;
     whereby the at least one safety edge and/or safety
       corner provides thicker material and is formed to
       not be sharp-edged, both to provide greater strength
       to the wall top edges and to pose less danger to
       users.




                                 – 6 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 6 of 19
(Id. col. 8 lines 41-47.) And Claim 11 substitutes in “and at

least one damping means secured to the substantially flat bottom

panel to damp and attenuate wave motion characteristics

associated to the at least one dryer and/or the at least one

washing machine.” (Id. col. 9 lines 4-7.) Thus, the material

limitations of the ‘351 Patent are as follows: (1) a basin sized

to contain at least one washing machine and at least one dryer

and capable of containing liquid; (2) “at least one detachable

slide wedge which engages with the front wall to provide

strength to the at least one front wall”; (3) “at least one

safety edge and/or safety corner adapted to engage with one or

more top edges of the plurality of opposing side walls, the

front wall and the rear wall”; and (4) “at least one damping

means secured to the substantially flat bottom panel to damp and

attenuate wave motion characteristics associated to the at least

one dryer and/or the at least one washing machine.”

     Determining patent infringement involves a two-step

analysis. Carroll Touch, Inc. v. Electro Mech. Sys., Inc.,

15 F.3d 1573, 1576 (Fed. Cir. 1993). First, a court must

construe the claim at issue in order to determine its scope and

meaning, as a matter of law. Id. Second, the court must compare

the claim to the alleged infringer’s products. Id.; see also ZMI




                                 – 7 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 7 of 19
Corp. v. Cardiac Resuscitator Corp., 844 F.2d 1576, 1578 (Fed.

Cir. 1988).

     Direct infringement occurs where “all steps of a claimed

method are performed by or attributable to a single entity.”

Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020,

1022 (Fed. Cir. 2015). A plaintiff may prove direct infringement

by proving literal infringement or infringement under the

doctrine of equivalents. Cross Med. Prods., Inc. v. Medtronic

Sofamor Danek, Inc., 424 F.3d 1293, 1310 (Fed. Cir. 2005).

     Literal infringement is found if the accused products

embody every limitation of the claim. Carroll Touch, 15 F.3d at

1576. By contrast, under the doctrine of equivalents, “a product

or process that does not literally infringe upon the express

terms of a patent claim may nonetheless be found to infringe if

there is ‘equivalence’ between the elements of the accused

product or process and the claimed elements of the patented

invention.” Warner–Jenkinson Co. v. Hilton Davis Chem. Co., 520

U.S. 17, 21 (1997).

          1.    Literal Infringement

     “To prove literal infringement, the patentee must show that

the accused device contains every limitation in the asserted

claims.” Leggett & Platt, Inc. v. Hickory Springs Mfg. Co., 285




                                 – 8 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 8 of 19
F.3d 1353, 1358 (Fed. Cir. 2002) (quoting Mas-Hamilton Grp. v.

LaGard, Inc., 156 F.3d 1206, 1211 (Fed. Cir. 1998)).

     Claims 1, 6, and 11, the independent claims of the ‘351

Patent, all state: “A system for collecting leakages from at

least one washing machine and at least one dryer . . . . being

sized to contain at least one washing machine and at least one

dryer and being capable of containing liquid.” (‘351 Patent

(Doc. 1-1) col. 8 lines 2-3; lines 7-9.)

     Defendants allege that the ‘351 Patent’s “applicant

abandoned any claim to devices that fit only a single

appliance,” and Defendants’ accused devices “fit[] only a single

appliance” and are “not sized to contain at least one washing

machine and at least one dryer.” (GE Appliances’ Answer (Doc.

23) ¶¶ 63, 64, 66; see Camco’s Answer (Doc. 22) ¶¶ 62–65.)

     Because “the defaulted party is deemed to have admitted all

well-pleaded allegations of fact contained in the complaint,”

Plaintiff is deemed to admit that Defendants’ accused device

does not “contain[] every limitation in the asserted claims” and




                                 – 9 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 9 of 19
therefore Defendants’ accused devices cannot literally infringe

the ‘351 Patent. 2

     Accordingly, the court finds Defendants have stated a claim

sufficient to recover declaratory relief of noninfringement

under a literal infringement theory.

          2.    Doctrine of Equivalents

     The Supreme Court has made clear that the doctrine of

equivalents must be applied in a precise manner, holding that

“[e]ach element contained in a patent claim is deemed material

to defining the scope of the patented invention, and thus the

doctrine of equivalents must be applied to individual elements

of the claim, not to the invention as a whole.” Warner-

Jenkinson, 520 U.S. at 29. The court therefore “must consider

each element of the allegedly infringed claim to determine

whether there is equivalence between each of those elements and

the accused device or method.” N5 Techs. LLC v. Capital One

N.A., 56 F. Supp. 3d 755, 760 (E.D. Va. 2014). “If there is not

equivalence between the accused device or method and any one

element of the patent claim in issue, then there is no



     2 While Defendants also allege that their accused device
does not include several other limitations of the ‘351 Patent,
(see Camco’s Answer (Doc. 22) ¶¶ 66–67; GE Appliances’ Answer
(Doc. 23) ¶¶ 67–68), because the lack of only one limitation
vitiates a claim for literal infringement, the court does not
see the need to further analyze these allegations.
                                 – 10 –



    Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 10 of 19
infringement under the doctrine of equivalence.” Id. at 760–61.

In other words, the court applies the “the (in)substantial

differences test, under which ‘[a]n element in the accused

device is equivalent to a claim limitation if the only

differences between the two are insubstantial.’” UCB, Inc. v.

Watson Labs. Inc., 927 F.3d 1272, 1284 (Fed. Cir. 2019) (quoting

Voda v. Cordis Corp., 536 F.3d 1311, 1326 (Fed. Cir. 2008))

(alteration in original).

     Further, when a patent claim clearly excludes an element,

the Federal Circuit has held there can be no equivalence. See

SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc.,

242 F.3d 1337, 1345 (Fed. Cir. 2001) (“A particular structure

can be deemed outside the reach of the doctrine of equivalents

because that structure is clearly excluded from the claims

whether the exclusion is express or implied.”); id. at 1346

(“[B]y defining the claim in a way that clearly excluded certain

subject matter, the patent implicitly disclaimed the subject

matter that was excluded and thereby barred the patentee from

asserting infringement under the doctrine of equivalents.”).

     The court finds here that there is no infringement under

the doctrine of equivalents because, as Defendants allege, and

Plaintiff is deemed to admit, there are substantial differences

between the accused devices and the ‘351 Patent’s claim


                                – 11 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 11 of 19
limitations, most importantly that the ‘351 Patent “clearly

excludes” any claim to a device fitting only one appliance.

     Defendants allege its accused device is sized to fit only a

single washing machine, whereas Plaintiff “abandoned any claim

to devices to fit only a single appliance,” in the ‘351 Patent

application. The court finds that this is a case where a “a

patent claim clearly excludes an element,” and there can be no

equivalence. See SciMed Life Sys., 242 F.3d at 1345.

     Further, Claim 1 of the ‘351 Patent provides for the

existence of a “detachable slide wedge . . . adapted to enhance

the transition, location and installation of the at least one

dryer and at least one washing machine,” (‘351 Patent (Doc. 1-1)

col. 8 lines 14-16), and Claim 11 provides for a “damping means

secured to the substantially flat bottom panel to damp and

attenuate wave motion characteristics associated to the at least

one dryer and/or the at least one washing machine.” (Id. col. 9,

lines 4-7.) As the court has already found, all three

independent claims include the limitation that the object be

sized to contain “at least one washing machine and at least one

dryer.”

     Defendants allege the accused device “does not include at

least one detachable slide wedge which engages with the front

wall,” nor does it “include at least one damping means secured


                                – 12 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 12 of 19
to a substantially flat bottom panel,” and the accused device

“fits only a single appliance.” (GE Appliances’ Answer (Doc. 23)

¶¶ 63–68; see Camco’s Answer (Doc. 22) ¶¶ 63, 66–67.) The lack

of a damping means, a detachable slide wedge, and the sizing for

only one appliance are all substantial differences between

Defendants’ accused devices and the ‘351 Patent.

     Because Defendants have alleged that their accused devices

do not contain these limitations, and Plaintiff is deemed to

have admitted these allegations, the court therefore finds there

are substantial differences between the accused devices and the

‘351 Patent. Accordingly, there is no equivalence and thus

“there is no infringement under the doctrine of equivalence.” N5

Techs. LLC, 56 F. Supp. 3d at 760.

     The court finds that Defendants have stated a claim

sufficient to recover declaratory relief for noninfringement

under the doctrine of equivalents.

          3.   Noninfringement Conclusion

     The court finds that, because Defendants have sufficiently

alleged noninfringement of the ‘351 Patent under a literal

infringement theory and under the doctrine of equivalents, a

declaration of noninfringement is appropriate. Further, because

the court finds the requirements for entry of a default judgment

have been met, the court will grant Defendants’ motion for default


                                – 13 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 13 of 19
judgment against Plaintiff for Defendants’ noninfringement

counterclaims.

     D.   Defendants’ Remaining Counterclaims

     Having made a finding of noninfringement regarding

Defendants’ accused devices and the ‘351 Patent, the court turns

to Defendants’ remaining counterclaims for invalidity and

unenforceability due to Plaintiff’s alleged inequitable conduct.

     A finding of noninfringement does not moot a counterclaim

for invalidity, VirnetX Inc. v. Apple Inc., 931 F.3d 1363, 1373

(Fed. Cir. 2019), or inequitable conduct, Zenith Elecs. Corp. v.

PDI Commc’n Sys., Inc., 522 F.3d 1348, 1367 (Fed. Cir. 2008). “A

party seeking a declaratory judgment of invalidity presents a

claim independent of the patentee’s charge of infringement.”

VirnetX, 931 F.3d at 1373 (quoting Cardinal Chem. Co. v. Morton

Int’l, Inc., 508 U.S. 83, 96 (1993)). But “[t]he decision

whether to accept jurisdiction of a Declaratory Judgment

counterclaim is quintessentially left to the discretion of the

district court.” AstraZeneca LP v. Breath Ltd., 542 F. App’x

971, 981–82 (Fed. Cir. 2013) (affirming the dismissal of an

invalidity counterclaim when “the district court stated that

‘the non-infringement judgment firmly and clearly resolves the

case, and Apotex has not shown how a judgment of invalidity

would provide any additional benefit’”); see also Liquid


                                – 14 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 14 of 19
Dynamics Corp. v. Vaughan Co., 355 F.3d 1361, 1370–71 (Fed. Cir.

2004) (“A district court judge faced with an invalidity

counterclaim challenging a patent that it concludes was not

infringed may either hear the claim or dismiss it without

prejudice, subject to review only for abuse of discretion.”);

Nystrom v. TREX Co., 339 F.3d 1347, 1350–51 (Fed. Cir. 2003)

(observing that a district court could have dismissed an

invalidity counterclaim “without prejudice (either with or

without a finding that the counterclaim was moot) following the

grant of summary judgment of non-infringement”); cf. Am.

Piledriving Equip., Inc. v. Geoquip, Inc., 696 F. Supp. 2d 582,

593 (E.D. Va. 2010) (“[A] district court has discretion to

dismiss a counterclaim alleging that a patent is invalid as moot

where it finds no infringement.” (quoting Phonometrics, Inc. v.

N. Telecom Inc., 133 F.3d 1459, 1468 (Fed. Cir. 1998))).

     The exercise of discretion under the Declaratory Judgment

Act is not mandatory. Brillhart v. Excess Ins. Co. of America,

316 U.S. 491, 494 (1942); see also 28 U.S.C. § 2201(a).

     The court finds that the noninfringement judgment “firmly

and clearly resolves the case,” and Defendants have “not shown

how a judgment of invalidity [or unenforceability] would provide

any additional benefit.” AstraZeneca, 542 F. App’x at 981–82.

Further, to determine invalidity, the court would have to


                                – 15 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 15 of 19
construe terms and review the patent as a whole, none of which

is supported by a live controversy at this point. The court

declines to exercise its jurisdiction under the Declaratory

Judgment Act over Defendants’ remaining counterclaims and will

dismiss these counterclaims without prejudice.

     E.   Plaintiff’s Complaints

     The court is left with Plaintiff’s complaints, which

Defendants have moved to dismiss under Federal Rule of Civil

Procedure 41(b). (Doc. 35 at 1.) The court declines to apply

Rule 41(b) and instead finds sua sponte that Plaintiff’s

complaints are moot in light of the court’s declaration of

noninfringement.

     “The parties did not raise the issue of mootness, but the

question of whether [the court is] presented with a live case or

controversy is a question [the court] may raise sua sponte

‘since mootness goes to the heart of the Article III

jurisdiction of the courts.’” Friedman’s, Inc. v. Dunlap, 290

F.3d 191, 197 (4th Cir. 2002) (quoting Suarez Corp. Indus. v.

McGraw, 125 F.3d 222, 228 (4th Cir. 1997)). “[E]ven if a

plaintiff has standing when he or she files a complaint,

subsequent events can moot the claim.” Pashby v. Delia, 709 F.3d

307, 316 (4th Cir. 2013). “A case becomes moot, and thus

deprives federal courts of subject matter jurisdiction, when the


                                – 16 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 16 of 19
issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” Id. (internal

quotation marks omitted).

     A judgment of noninfringement acts as a total defense to

Plaintiff’s claims for infringement. See Precision Links Inc. v.

USA Prods. Grp., Inc., Civil No. 3:08cv576, 2009 WL 1940055, at

*1 (W.D.N.C. July 2, 2009) (“If the Court were to enter a

default judgment on these Counterclaims, the Plaintiff's entire

case would fail, as declarations of invalidity and

non-infringement would be complete defenses to the Plaintiff's

infringement claim.”); see also McGinley v. Luv n’ care, Ltd.,

Case No. 3:17-CV-00821, 2019 WL 3282926, at *3 (W.D. La.

July 19, 2019) (dismissing the plaintiff’s infringement claim as

moot after issuing summary judgment of noninfringement). Thus,

having declared that Defendants’ accused products do not

infringe the ‘351 Patent, and declining to exercise jurisdiction

under the Declaratory Judgment Act over Defendants’ remaining

counterclaims, the court finds there is no longer a live legal

controversy here. The court will thus dismiss Plaintiff’s

complaints for patent infringement as moot.

III. CONCLUSION

     The court will issue a declaratory judgment that

Defendants’ devices do not infringe the ‘351 Patent. Given that


                                – 17 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 17 of 19
Plaintiff defaulted on Defendants’ counterclaims, Plaintiff is

“deemed to have admitted all well-pleaded allegations of fact

contained in the [counterclaims].” Taking Defendants’

counterclaims as true, the court finds that Defendants plausibly

allege that Defendants’ accused devices do not infringe the ‘351

Patent. Given this finding, the court does not find it necessary

to reach Defendants’ contentions that the ‘351 Patent is invalid

and/or unenforceable. Further, because a successful defense of

noninfringement acts as a complete defense to an infringement

claim, the court will also dismiss Plaintiff’s complaints as

moot.

     IT IS THEREFORE ORDERED that Defendants’ motion for default

judgment as to their second counterclaim for noninfringement,

(Doc. 35), is GRANTED and a declaratory judgment stating

Defendants’ accused devices do not infringe the ‘351 Patent

shall be entered.

     IT IS FURTHER ORDERED that Defendants’ motion for default

judgment as to their first and third counterclaims for

unenforceability and for invalidity, (Doc. 35), is DENIED.

Defendants’ first and third counterclaims are dismissed without

prejudice.

     IT IS FURTHER ORDERED that Defendants’ motion to dismiss

Plaintiff’s complaints, (Doc. 35), is GRANTED.


                                – 18 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 18 of 19
     A declaratory judgment reflecting this Memorandum Opinion

and Order will be entered contemporaneously herewith.

     This the 24th day of August, 2020.



                                 __________________________________
                                    United States District Judge




                                – 19 –



   Case 1:19-cv-00280-WO-LPA Document 38 Filed 08/24/20 Page 19 of 19
